Title: From Thomas Jefferson to William Branch Giles, 23 March 1801
From: Jefferson, Thomas
To: Giles, William Branch



Dear Sir
Washington Mar. 23. 1801.

I recieved two days ago your favor of the 16th. and thank you for your kind felicitations on my election; but whether it will be a subject of felicitation permanently will be for chapters of future history to say. the important subjects of the government I meet with some degree of courage & confidence, because I do believe the talents to be associated with me. the [honest] line of conduct we will religiously pursue at home & abroad, and the confidence of my fellow citizens [drawing on us], will be equal to these objects. but there is another branch of duty, which I must meet with courage too, tho’ I cannot without pain; that is the appointments & disappointments as to office. Madison & Gallatin being still absent, we have not yet decided on our rule of conduct as to these. that some ought to be removed from office, & that all ought not, all mankind will agree. but where to draw the line perhaps no two will agree. consequently nothing like a general approbation on this subject can be looked for. some principles have been the subject of conversation but not of determination e.g. 1. all appointments to civil offices during pleasure, made after the event of the election was certainly known to mr A. are considered as nullities. I do not view the persons appointed as even candidates  for the office, but make others without noticing or notifying them. mr A’s best friends have agreed this is right. 2. officers who have been guilty of official mal-conduct are proper subjects of removal. 3. good men, to whom there is no objection but a difference of political principle, practised only as far as the right of a private citizen will justify, are not proper subjects of removal, except in the case of Attornies & Marshals. the courts being so decidedly federal, & irremovable, it is believed that republican Attornies & Marshals, being the doors of entrance into the courts, are indispensably necessary as a shield to the republican part of our fellow citizens, which I believe is the main body of the people. these principles are yet to be considered of, and I sketch them to you in confidence. not that there is objection to your [mooting?] them as subjects of conversation & as proceeding from yourself, but not as matters of executive determination. nay further I will thank you for your own sentiments & those of others on them. if recieved before the 2[0]th. of April, they will be in time for our deliberation on the subject.—you know that it was in the year XYZ. that so great a transition from our to the other side took place, & with as real republicans as we were ourselves. that these, after getting over that delusion have been returning to us, and that it is to that return we [owe] a triumph in 1800. which in 1799. would have been the other way. the week’s suspense of the election before Congress, seems almost to have compleated that business, and to have brought over nearly the whole remaining mass. they now find themselves with us, & separated from their quondam leaders. if we can but avoid shocking their feelings by unnecessary acts of severity against their late friends, they will in a little time cement & form one mass with us, & by these means harmony & union be restored to our country, which would be the greatest good we could affect. it was a conviction that these people did not differ from us in principle, which induced me to define the principles which I deemed orthodox, & to urge a reunion on those principles; and I am induced to hope it has conciliated many. I do not speak of the desperados of the quondam faction, in & out of Congress. these I consider as incurables, on whom all attentions would be lost, & therefore will not be wasted. but my wish is to keep their flock from returning to them.—on the subject of the Marshal of Virginia, I refer you confidentially to Majr. Egglestone for information. I leave this about this day sennight to make some arrangements at home preparatory to my final removal to this place from which I shall be absent about three weeks. accept assurances of my constant esteem, & high consideration & respect.

Th: Jefferson

 